Citation Nr: 1311041	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  07-24 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).      

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  

INTRODUCTION

The Veteran had active service from August 1980 to May 1983 and from March 1984 to March 1987.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2002 and January 2008 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.               

In the May 2002 rating action, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran subsequently filed a timely appeal.  

In the January 2008 rating action, the RO granted service connection for right ear hearing loss and assigned a noncompensable rating, effective from February 28, 2007.  In that same rating action, the RO also determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for left ear hearing loss.  The Veteran filed a notice of disagreement (NOD) in February 2008, disagreeing with the rating assigned to his service-connected right ear hearing loss and also with the denial of his claim to reopen his previously denied claim for service connection for left ear hearing loss.  A statement of the case (SOC) was issued in December 2008 and the Veteran submitted a timely substantive appeal (VA Form 9) in December 2008.  

In a February 2010 decision, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for left ear hearing loss.  In addition, the Board remanded the underlying service connection claim for left ear hearing loss to the RO for additional development.  The Board also remanded the claim for service connection for PTSD.  

In a June 2012 rating action, the RO granted service connection for left ear hearing loss, effective from February 28, 2007.  Therefore, this issue is no longer before the Board.  In addition, because service connection is now in effect for both right and left ear hearing loss, effective from February 28, 2007, the Veteran's service-connected hearing loss disability has been recharacterized as bilateral hearing loss.  As such, the issue on appeal has been recharacterized accordingly on the title page.    

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2009.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's PTSD was incurred in, or caused by, his military service. 

2.  Results of audiometric testing performed during December 2007 and January 2012 VA audiological examinations reveal that the Veteran has had no more than level I hearing loss in either the right ear or the left ear during the pendency of his appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic Code 6100 (2012).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

At the outset, the Board notes that with respect to the Veteran's claim of entitlement to service connection for PTSD, given the favorable outcome as noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

With respect to the Veteran's remaining claim for an initial compensable rating for bilateral hearing loss, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in March 2007, April 2009, April 2010, and April 2012 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in March 2007, April 2010, and April 2012 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2007 and April 2009 letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in March 2007, prior to the appealed from rating decision, along with the subsequent notice provided in April 2009, April 2010, and April 2012, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in a June 2012 supplemental statement of the case (SSOC) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the March 2007, April 2009, April 2010, and April 2012 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Veteran's service treatment records are sparse and only consist of a release from active duty (RAD) examination report, dated in February 1987.  In a Memorandum, dated in November 2007, the RO made a formal finding on the unavailability of the Veteran's original service treatment records.  The RO noted that all procedures to obtain the Veteran's service treatment records had been exhausted.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

In regard to an examination, the Veteran received VA audiological examinations in December 2007 and January 2012, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's bilateral hearing loss.  In addition, the RO complied with the Board's February 2010 remand by means of the January 2012 VA examination.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 


II. Claim for Service Connection for PTSD

The Veteran contends that he has PTSD as result of his active service.  He has two primary stressors.  

In VA Form 21-4138, Statement in Support of Claim, dated in June 2002, testimony from the May 2009 Travel Board hearing, and stressor statements from the Veteran, dated in June 2010, the Veteran noted that his first stressful incident occurred in 1982 when he was aboard ship off the coast of Beirut.  At that time, he was in the 2nd Tank Battalion (Bn), 2nd Marine Division, Landing Support Company.  The Veteran reported that he was moving equipment from his boat onto the shore when he heard from other soldiers that a serviceman had been killed after handling a land mine at the Beirut airport.  The serviceman's remains were brought back to one of the ships that were together on the mission.  He stated that the serviceman was one of the first Marines killed during the Beirut mission.  According to the Veteran, he was concerned and nervous after this event.  In support of his stressor, he attached a copy of a report from the History and Museums Division, Headquarters, US Marine Corps, entitled "U.S. Marines in Lebanon, 1982 - 1984."  In the report, it was noted that in September 1982, the Marines suffered first casualties (one killed in action, three wounded in action) while cleaning unexploded ordnance from the vicinity of the Beirut International Airport.         

With respect to his second stressor, the Veteran stated that in August 1986, while he was aboard the USS Inchon in the Arctic Sea, his ship participated in Operation Wedding/ Operation Bold Guard.  The Veteran indicated that helicopters were going to different ships in the area and that on one occasion, a helicopter clipped his ship and crashed into the sea.  According to the Veteran, nine Marines were killed.  He noted that his ship, and four to five other ships, stayed in that area for four to five days to help recover bodies from the sea.  The Veteran indicated that even though the helicopter crash was just an accident, it was very stressful for him.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Snedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2012).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2012).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

To establish entitlement to service connection for PTSD a Veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2012).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision for this type of stressor requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and (2) that the Veteran's symptoms are related to the claimed stressor; and (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's service personnel and treatment records, with the exception of a February 1987 RAD report, are unavailable for review.  However, the evidence of record does include the Veteran's DD Form 214, Certificate of Release or Discharge From Active Duty, which shows that he served his first period of duty in the United States Marine Corps from August 1980 to May 1983, with 1 year of sea service.  His Military Occupational Specialty (MOS) was as an engineer equipment operator, and he received the Sea Service Deployment Ribbon, Marine Corps Expeditionary Medal and the Good Conduct Medal.  He was assigned to the 2nd Marine Division.  

Another DD Form 214, Certificate of Release or Discharge From Active Duty, shows that the Veteran served his second period of duty in the US Marine Corps from March 1984 to March 1987, with 3 months and 9 days of sea service.  His MOS was as an antitank assault guided missileman, and he received the Marine Corps Expeditionary Medal and Sea Service Deployment Ribbon.  He was assigned to the 2nd Marine Division.   

In June 2011, the Department of the Navy, Naval History and Heritage Command, submitted the Command History Report from the USS Inchon (LPH 12) for 1986, which presented a general overview of the ship movements and ports visited.  In the Command History Report, it was noted that on August 28, 1986, the USS Inchon crossed the Arctic Circle which qualified the sailors and Marines as certified "Blue Noses."  [The Board observes that in June 2001, the Veteran submitted a copy of a card from the Order of the Blue Nose wherein it was noted that he started serving aboard the USS Spartanburg County (LST-1192) on August 29th, 1986.]  It was also reported that on September 9, 1986, the USS Inchon stood ready to lend assistance as a CH-46 aboard the USS Saipan crashed into a CH-53 on the flight deck.  The CH-46 flipped into the water killing nine Marine Corps personnel.  On September 19, 1986, the USS Inchon got underway for Bremerhaven, West Germany and arrived there on September 20, 1986.     

In a letter from the United States Marine Corps, Marine Corps Education Command, dated in May 2012, it was noted that their research had indicated that the 2nd Tank Battalion sent platoons to participate in Operation Northern Wedding and Bold Guard from August to October 1986.  In the Marine Corps Chronology for 1986, prepared by the USMC History Division, it was reported that Exercise Northern Wedding took place between August 20, 1986 and September 19, 1986.  That same document also showed that on August 29, 1986, eight Marines were killed when a CH-46 "Sea Knight" helicopter crashed into the Atlantic Ocean off Norway during Exercise Northern Wedding '86.  The crash occurred shortly after takeoff from the USS Saipan.  Further research indicated that the helicopter which crashed came from the Marine Medium Helicopter Squadron 162.  The Command Chronology from that Squadron showed that on August 29, 1986, a CH-46E Class "A" mishap occurred on the flight deck upon takeoff from the USS Saipan.  There was also mention of a memorial service for the Marines lose in the above mentioned flight mishap.      

In this case, the Veteran's service personnel records are not available for review.  As such, there are no service records confirming that the Veteran was off the coast of Beirut in 1982 or aboard the USS Inchon in August 1986.  With respect to the Veteran's first alleged stressor, he does not allege that he witnessed the serviceman die when he handled a land mine at the Beirut airport.  Rather, he has stated that when he heard about the incident, it caused him to feel concerned and nervous.  Clearly, in light of the report from the History and Museums Division, Headquarters, US Marine Corps, the Marines did suffer some of their first casualties in September 1982 due to cleaning unexploded ordnance from the vicinity of the Beirut International Airport, thereby confirming that such an incident occurred.  Thus, it is reasonable to believe that the Veteran felt concerned and nervous after learning of such an incident.  Accordingly, the Board finds this report of a traumatic experience to be credible.  Although there is no evidence showing that the Veteran was off the coast of Beirut at the time of the incident (he has not provided the name of the ship he was aboard), the Board notes that as stated above, a stressor need not be corroborated in every detail.  

With respect to the Veteran's other stressor, the Veteran has provided the name of the ship he was aboard at the time of the helicopter accident.  In addition, the evidence of record supports the Veteran's contention that the USS Inchon was in the Arctic Circle in August 1986.  Moreover, the Board recognizes that although the Veteran has reported that he witnessed the helicopter accident, research of the ship movements at that time do not support this allegation.  Rather, the helicopter accident occurred on the USS Saipan on August 29, 1986, and on September 9, 1986, the USS Inchon was sent to lend assistance in the aftermath of the crash.  Nevertheless, the USS Inchon was clearly a part of the rescue mission, and as such, the Veteran must have witnessed the aftermath of the crash and participated in the rescue mission.  Thus, the Board finds this report of a traumatic experience to be credible.  As noted above, a stressor need not be corroborated in every detail.  It is reasonable to believe that witnessing the aftermath of the crash and participating in the rescue mission would cause the Veteran to experience stress.  

VA Medical Center (VAMC) outpatient treatment records show that in August 2001, the Veteran underwent a psychiatric evaluation.  At that time, it was noted that the Veteran's in-service stressors were a helicopter accident and a terrorist attack in Beirut when a soldier was killed by stepping on a mine.  The Veteran stated that he had recurrent nightmares about a helicopter going down and people asking for help.  He awoke in a "pool of sweat" with his heart pounding and feeling fearful.  According to the Veteran, he felt comfortable when his back was against a wall so that he could monitor his environment.  The Veteran indicated that he was irritable and had survivor's guilt.  Following the mental status evaluation, the diagnosis was the following: (Axis I) rule-out (r/o) PTSD; obsessive compulsive disorder (OCD), predominantly compulsions; alcohol induced depression versus depression not otherwise specified (NOS); alcohol dependence, (Axis IV) moderate stress on the job, and (Axis V) Global Assessment of Functioning (GAF) score of 55.  Additional VAMC outpatient treatment records show that in November 2001, the Veteran received treatment for PTSD which was active due to stressor.  Subsequent treatment records show diagnoses of PTSD.  

In January 2012, the Veteran underwent a PTSD examination.  At that time, the examiner noted that he had only reviewed the Computerized Patient Records System (CPRS).  The Veteran indicated that he had experienced overwhelming anxiety, sleep problems, obsession, depression, and a chronic fear of death while he was in the service.  He stated that those issues had continued post-discharge and that he experienced panic attacks, hypervigilance, an exaggerated startle response, concentration/memory difficulties, nightmares, and sleep disturbance.  According to the Veteran, after his discharge, he started working at the US Postal Service.  

In regard to the Veteran's stressors, the examiner noted three stressors.  The Veteran's first stressor was learning about a Marine who was seriously wounded when he was handling an ordinance that exploded.  The second stressor was that while the Veteran was aboard ship in the Arctic Circle, he witnessed a helicopter crash, killing all of its occupants.  The third stressor was that according to the Veteran, he developed a constant fear of death while he was in the service.  The examiner noted that all of the Veteran's stressors met Criterion A (i.e., was adequate to support the diagnosis of PTSD) and that they all related to the Veteran's fear of hostile military or terrorist activity.  Following the mental status evaluation, the diagnosis was the following: (Axis I) PTSD; depressive disorder, NOS; OCD, (Axis IV) pending divorce, chronic social/interpersonal relationship stress; social isolation, and (Axis V) GAF score of 55.  The examiner stated that the Veteran met the American Psychiatric Association's Diagnostic and Statistical Manual (DSM- IV) criteria for a diagnosis of PTSD.   

In June 2012, the RO requested an addendum to the January 2012 VA examination report.  The RO noted that the evidence of record did not show that the Veteran participated in Operation Northern Wedding and Operation Bold Guard.  The evidence of record did also not show that he was on the USS Saipan, the ship where the helicopter accident occurred.  Thus, the RO requested that a new examiner review such evidence and offer an opinion as to whether the Veteran's PTSD was related to his period of service.  

In June 2012, a VA examiner, different from the January 2012 VA examiner, submitted an addendum opinion.  He recognized that there were no active duty personnel or health record entries that provided corroborating support for the Veteran having been shipboard in the Arctic to observe the crash of the helicopter.  There was, however, truth to the story; it was just much more likely that he heard about it, than that he actually witnessed the event.  In addition, no active duty personnel or health record entries provided corroborating evidence to suggest that he witnessed an explosion of ordnance that seriously wounded or killed a fellow Marine.  Only the Veteran could know if he constantly feared death while in the service.  Assuming a qualified PTSD examiner had provided the diagnosis for the Veteran, the VA examiner stated that it was difficult for him to reject the examiner's interpretation of the history and mental status examination he performed.    

In this case, the Board finds that the Veteran's two stressors are consistent with the places, types, and circumstances of his service.  The Veteran had sea service during both periods of active service.  It is reasonable to believe that the Veteran was off the coast of Beirut and felt concerned and nervous after learning of a Marine's death after handling a land mine at the Beirut airport.  In addition, given that the Veteran was aboard the USS Inchon, it is reasonable to believe that witnessing the aftermath of the helicopter crash and participating in the rescue mission would cause the Veteran to experience stress.  The Board also notes that the VA examiner from the Veteran's January 2012 VA examination found that the Veteran's PTSD symptoms were related to his traumatic experiences during service.  This finding supports the conclusion that the Veteran's traumatic military experiences were sufficient to support a PTSD diagnosis and that his PTSD symptoms were, in fact, related to his reported in-service stressors, satisfying the requirements of 38 C.F.R. § 3.304(f)(3).     


In sum, the Board finds that the Veteran has met the required criteria to establish service connection for PTSD.  The foregoing evidence has demonstrated a link, established by medical evidence, between the Veteran's currently diagnosed PTSD and his in-service traumatic experiences.  Therefore, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim of entitlement to service connection for PTSD is granted.  See 38 C.F.R. § 3.102 (2011).


III. Claim for an Initial Compensable Rating for Bilateral Hearing Loss

A. Factual Background

In February 2005, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.  

A VA audiological examination was conducted in July 2005.  The Veteran stated that he had difficulty hearing with background noise and hearing his children.  He noted that he wore hearing aids.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 20 30 30 35 30 LEFT 25 40 40 45 45.

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 31 decibels in the right ear and 42 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  The examiner interpreted the results as showing bilateral sensorineural hearing loss.  

In an August 2005 rating action, the RO denied the claim for service connection for bilateral hearing loss.  

In February 2007, the Veteran requested that his claim for service connection for bilateral hearing loss be reopened.  

A VA audiological examination was conducted in December 2007.  The Veteran stated that he had problems understanding speech if there was background noise.  The initial audiological examination was not valid due to "poor" consistency.  A second authorized audiological examination was conducted and it revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 25 30 30 30 25 LEFT 20 25 25 25 30.

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 28.75 decibels in the right ear and 26.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  

By a January 2008 rating action, the RO granted service connection for right ear hearing loss and assigned a noncompensable disability rating under Diagnostic Code 6100, effective from February 28, 2007.  The RO denied reopening the claim for service connection for left ear hearing loss.      

In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran stated that he due to his hearing loss, he wore hearing aids.  He indicated that he had trouble hearing when there was background noise.  According to the Veteran, he worked at the United States Postal Service which was a noisy environment with machines running and horns blowing.  The Veteran reported that he could use a telephone as long as he was wearing his hearing aids.      

In a February 2010 decision, the Board reopened the Veteran's claim for service connection for left ear hearing loss and remanded the underlying service connection claim.  

A VA audiological examination was conducted in January 2012.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 25 40 35 35 35 LEFT 25 35 40 40 55.

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 42.5 decibels in the right ear and 36.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The examiner interpreted the results as showing bilateral sensorineural hearing loss.  He noted that there were no significant effects of the Veteran's hearing loss disability on his occupation.  The examiner further stated that there were no effects from the Veteran's hearing loss disability on his usual daily activities.      

In a June 2012 rating action, the RO granted service connection for left ear hearing loss, effective from February 28, 2007.  The RO recharacterized the Veteran's service-connected hearing loss disability as bilateral hearing loss.  A noncompensable rating under Diagnostic Code 6100 had been in effect since February 28, 2007.  


B. Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board must evaluate the relevant evidence since February 28, 2007.  

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It should be emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Veteran's service-connected bilateral hearing loss is rated noncompensable under Diagnostic Code 6100, effective from February 28, 2007.  He contends that his hearing loss constitutes a higher (compensable) disability rating.

Evaluations of defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with average hearing thresholds, with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated level I, for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2012).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85 (c).

Upon a review of the VA audiological evaluation reports, the Board notes that the audiological findings from the Veteran's December 2007 and January 2012 VA audiological evaluations translate into Level I hearing loss for the right ear and Level I hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations I and I correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, none of the Veteran's test results from either of the aforementioned VA audiological examinations demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service- connected ear, or (2) a puretone threshold of 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, in any ear.  38 C.F.R. § 4.86. Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his December 2007 and January 2012 VA examinations.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349. Thus, based on the above audiometric findings, a compensable disability evaluation for bilateral hearing loss is not warranted.  See  8 C.F.R. § 4.85, Diagnostic Code 6100; see also Lendenmann, 3 Vet. App. at 349.  Accordingly, the Board finds that an initial (compensable) disability rating for bilateral hearing loss is not warranted.  Id.   

The Veteran has indicated that he has difficulty hearing and argues that he is therefore entitled to a higher rating.  He is competent to describe his hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the rating criteria for hearing loss contemplate a degree of functional difficulty due to demonstrable hearing loss, even in the hearing levels nevertheless assigned a noncompensable rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  38 C.F.R. §§ 4.85, 4.86; Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, while the Board has taken the Veteran's competent lay statements into consideration, his described symptomatology does not alter the Board's rating assignment.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).







C. Extraschedular Consideration for Hearing Loss

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. See 38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty understanding people in most everyday listening situations) are not shown to cause any impairment that is not already contemplated by 38 C.F.R. § 4.85.  The rating schedule specifically allocates a noncompensable rating for levels of hearing that are acknowledged to be disabling, thereby accounting for a degree of occupational impairment.  See 38 C.F.R. § 4.10.  Therefore, the Board finds that the rating criteria reasonably describe the disability caused by the Veteran's 

bilateral hearing loss and referral for consideration of an extraschedular rating is not warranted.  See Martinak, supra.  


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


